Ellsworth, J.
The whole question in this case is, to what extent may the defendant attack the validity of his indorsement, by showing certain supposed fraudulent declarations made to him by the president of the insurance company, at the time of and as an inducement to the indorsement of the note for the accommodation of the company. The evidence offered for this purpose was received, and went to the jury for what it was worth, to impeach and contradict the testimony of the president, and beyond this it is not easy to see for what it could be admissible. His declarations can not be allowed to affect the rights of the plaintiffs, who are bona fide holders of the note, which they took for a valuable consideration, long before it became due. We do not advise a new trial.
In this opinion the other judges concurred.
New trial not advised.